Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes (US 3,304,534; from search report), and further in view of Ruckenbauer (US 4,467,271).
Regarding claims 1, 8, and 15-16, Sykes teaches a method, comprising:
detecting a first voltage produced by a first piezoelectric material [fig. 8 showing two piezoelectric elements ep1 and ep2; col. 1:45-55 “…novel piezoelectric transducing means for producing two different output parameters. The two different output parameters are processed by means of electronic circuitry so that both outputs provide simultaneous measurement data of different parameters.”] in a hydrophone when the hydrophone is exposed to an acceleration [col. 2:1-10 “multipurpose piezoelectric transducer…suitable for use as a microphone or hydrophone”; col. 1:60-70 “Accordingly, it is an object of the present invention to provide a system for simultaneously measuring sound pressure and acceleration, and for simultaneously measuring sound pressure and pressure gradient. Another object of this invention is to provide a system to measure sound pressure which is insensitive to acceleration and vice versa.”];

comparing the first voltage and the second voltage [col. 3:20-40 “Since the sign of the electric signals generated by the piezoelectric elements is determined by the sign of the stress, it is therefore possible to combine the two voltages in such fashion that they add for an applied sound pressure and subtract for an applied vibration, or vice versa. Thus, both sound pressure and acceleration or displacement due to vibration can be obtained with the same transducer if the outputs of the two piezoelectric elements 17 and 19 are both added and subtracted. To accomplish this, it is necessary that the capacities and piezoelectric constants of the two elements 17 and 19 be equal.”]; and
based on the comparing, determining a resistance for a variable resistor [coupling] to one of the first and second piezoelectric materials [fig. 8 shows variable resistors R1 and R2; col. 3:50-65 “Because there may be inequalities in the piezoelectric constants of the two piezoelectric elements 17 and 19, gain adjusting means are provided to balance channels 1 and 2. … The gain adjusting means include a pair of variable resistances R1 and R2 connecting the cathodes of the respective triodes 37 and 39 to a common junction 4.”].
(alternatively for claims 15-16: adjusting a sensitivity to acceleration of at least one of the first and second piezoelectric materials such that the voltage signal representative of pressure (or acceleration) is reduced or wherein the adjusting of the sensitivity to acceleration includes determining a resistance for a voltage divider network such that the voltage divider network matches a sensitivity to acceleration of the first piezoelectric material with a sensitivity to acceleration of the second piezoelectric material [col. 1:30-50 “while the system transducer is desirably sensitive to acceleration, such a transducer may also be unfortuitously sensitive to sound 

    PNG
    media_image1.png
    763
    776
    media_image1.png
    Greyscale

Sykes teaches balancing outputs from two piezoelectric elements so that they may be made sensitive to pressure, acceleration, or both [see resistive divider circuits in fig. 8 connected by way of triode amplifier circuit]. Ruckenbauer however teaches wherein the voltage divider circuit is configured to adjust voltages produced by [coupling to the piezoelectric material] (i.e., voltage divider is connected directly to piezoelectric sensor(s) without an older technology using triode amplifier) [col. 4:45-65 transducer to be tested and another identical transducer are each placed in 

    PNG
    media_image2.png
    563
    1117
    media_image2.png
    Greyscale

It would have been obvious to replace the older triode amplifier circuit of Sykes, with the modern voltage divider and operational/differential amplifier as taught by Ruckenbauer so that a highly sensitive piezoelectric transducer measurement system may be achieved (Ruckenbauer) [col. 3:50-65 subtraction unit will essentially determine the measurement sensitivity].
Regarding claim 3, Sykes also teaches the method of claim 1, further comprising: detecting a third voltage produced by a first amplifier coupled to the hydrophone when the hydrophone is exposed to a pressure; detecting a fourth voltage produced by a second amplifier coupled to the hydrophone when the hydrophone is exposed to the pressure; comparing the third voltage and the 
Regarding claims 4 and 10, Sykes also teaches the method of claim 3, wherein the adjustment is determined such that a third subsequent voltage produced by the first amplifier matches a fourth subsequent voltage produced by the second amplifier when the hydrophone is exposed to a subsequent pressure [col. 3:50-60 “Because there may be inequalities in the piezoelectric constants of the two piezoelectric elements 17 and 19, gain adjusting means are provided to balance channels 1 and 2.”].
Regarding claim 11, Sykes also teaches the method of claim 10, wherein the first amplifier is coupled to the first piezoelectric sensor and a second amplifier is coupled to the second piezoelectric sensor, wherein a difference between voltages resulting respectively from the first and second amplifiers is indicative of a particular acceleration experienced by the first and second piezoelectric sensors [col. 3:40-50 “The circuit of FIG. 8 may also simultaneously produce signals proportional to the sum and difference of two respective input signals epi and ep2 produced by the piezo electric elements 7 and 19.”].
Regarding claim 12, Sykes also teaches the method of claim 11, wherein an addition of the voltages resulting respectively from the first and second amplifiers is indicative of a particular pressure experienced by the first and second piezoelectric sensors [col. 1:50-55 “The two different output parameters are processed by means of electronic circuitry so that both outputs provide simultaneous measurement data of different parameters.”; col. 3:40-50 sum and difference; col. 3:25-35 “Thus, both sound pressure and acceleration or displacement due to vibration can be 
Regarding claim 14, Sykes also teaches the method of claim 8, wherein the voltage divider is coupled to the first piezoelectric sensor via a first wire coupled to a housing structure associated with the first piezoelectric sensor and a second wire coupled to the first piezoelectric sensor [see attach of voltage dividers to piezoelements in fig. 8; claim 3 “a pair of sound-pressure responsive housings each having a flat rigid end portion in insulated vibrating contact with one flat surface of a corresponding one of said piezoelectric elements,”].
Regarding claim 17, Sykes also teaches the method of claim 15, wherein the adjusting of the sensitivity to acceleration includes determining an adjustment to a mass of the at least one piezoelectric material [col. 9:1-20 describes spring constant K and a mass M which contributes to the sensitivity of the accelerometer as described in col. 9:30-40].

Claims 5, 7, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes (US 3,304,534) and Ruckenbauer (US 4,467,271) as applied to claims 1, 3, and 15 above, and further in view of EP 3312639 A1 (Tenghamn; from european search report).
Regarding claim 5, Skyes does not explicitly teach … and yet Tenghamn teaches the method of claim 3, wherein the first and second amplifiers are coupled to a plurality of other hydrophones that have respective first and second piezoelectric materials, wherein the first amplifier is coupled to ones of the respective first piezoelectric materials and the second amplifier is coupled to ones of the respective second piezoelectric materials [see fig. 5 with piezoelectrics wired in parallel in two groups ending #523-1 to #523-M and connected to amplifiers #570-1 and #572-1].

Regarding claims 7, 13, 20, Skyes as modified by Tenghamn teaches the method of claim 1, wherein the hydrophone is one of a plurality of hydrophones (first and second piezoelectric sensors) included in a streamer to be towed behind a survey vessel [0002 “Receivers may be located on or near the seafloor, on one or more streamers towed by the marine survey vessel, or on one or more streamers towed by another vessel.”; 0003 “isolating a first portion of electric potentials generated by a first detector and a second detector of a hydrophone that is indicative of particle motion; and isolating a second portion of the electric potentials generated by the first detector and the second detector of the hydrophone that is indicative of pressure.”].
Regarding claim 19, Sykes as modified by Tenghamn teaches the method of claim 15, wherein the first and second piezoelectric materials are subjected to an acceleration using a shaker table [0034 “The lab test data 360 and 362 were generated by the geophone and the hydrophone while on a shaker table.”].

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
All independent claims are rejected under 35 U.S.C. § 103 as being unpatentable over Sykes (U.S. Pat. No. 3,304,534) in view of Ruckenbauer, et al. (U.S. Pat. No. 4,467,271). Applicant respectfully traverses. 
Claim 1 recites a "variable resistor [] included in a voltage divider circuit coupled to [a] first piezoelectric material [in a hydrophone]." Claim 1 further recites "adjusting the variable resistor to have the determined resistance such that a first subsequent voltage produced by the first piezoelectric material is adjusted to match a second subsequent voltage produced by the second piezoelectric material when the hydrophone is exposed to a subsequent acceleration." In addressing claim l's voltage divider circuit including the variable resistor, the Office Action concedes that Sykes does not teach or suggest this feature and cites to Ruckenbauer. Office Action at 4 and 5. As will be discussed below, Applicant respectfully submits that Ruckenbauer does not account for the deficiencies of Sykes.
The office actually disagrees with this characterization of the combination of Sykes and Ruckenbauer. In fact Sykes explicitly teaches that [col. 3:50-65 “[b]ecause there may be inequalities in the piezoelectric constants of the two piezoelectric elements 17 and 19, gain adjusting means are provided to balance channels 1 and 2].
What IS slightly different as compared with the instant figures is that the variable resistors in Sykes are not directly attached to the piezoelectrics but are instead attached by way of triode amplifiers. However Ruckenbauer explicitly shows variable resistors attached on the one hand directly to piezoelectric and on the other hand to a differential amplifier, which the office recognizes as a more modern circuit design (i.e., a triode amplifier being a vacuum tube technology, which in the office’s experience, is no longer taught nor used in bachelors level electrical engineering). Therefore the more generous (to applicant) interpretation of coupled as meaning directly coupled as in instant fig. 4 is met by the combination of prior art.

1) Ruckenbauer does not teach or suggest "adjusting [a] variable resistor ... to match a second subsequent voltage produced by the second piezoelectric material," as recited in claim 1.
As the office has explained above, this teaching is present in Sykes which describes balancing channels.

Ruckenbauer is concerned with "a measuring set-up for the determination of the vibration characteristics of transducers or transducer systems with piezoelectric measuring elements." Ruckenbauer at 1:5-10. In particular, Ruckenbauer discloses "[a] test set-up of FIG. 1 [(included below) that] shows a transducer to be measured with two signal leads 1 and 2 [and] the piezoelectric measuring element 3 being insulated against the transducer housing 4."
Ruckenbauer indicates that its "apparatus comprises a frequency-variable sinewave generator 5 with low non-linear distortion, a phase-variable impedance 6 and a differential amplifier 7." Id. at 5:43-47. Ruckenbauer further indicates "[t]he resistor 9 compensates the input current and, together with the input resistance of the non-inverting input of the differential amplifier and the piezoelectric element, forms a voltage divider circuit from which the response signal of the piezoelectric sensor is derived." Id. at 5:49-54.
Although Ruckenbauer refers to a voltage divider circuit including a resistor 9, Applicant submits that Ruckenbauer's "measuring set-up" is still severely deficient with respect to the adjusting recitation of claim 1. First, Ruckenbauer's "measuring set-up" is not disclosed to include multiple piezoelectric elements 3; rather, only a single one is disclosed to be included.


Thus, it is not surprising that Ruckenbauer does not teach or suggest "[matching] a first subsequent voltage produced by the first piezoelectric material ... to a second subsequent voltage produced by the second piezoelectric material," much less using its voltage divider circuit to facilitate such matching as recited in claim 1. Second, Ruckenbauer does not further teach or suggest "adjusting [a] variable resistor [included in a voltage divider circuit]," as recited in claim 1. Indeed, Ruckenbauer does not appear to refer to any variable resistor, much less one in its voltage divider circuit.
Applicant therefore submits that Ruckenbauer does not teach or suggest the adjusting of claim 
First regarding matching, see above pertaining to Skyes. Second, the office gently states that applicant is notcorrect, two variable resistors shown in the European style are shown in Ruckenbauer, coupled to a two terminal piezoelectrical and then downstream to differential amplifier (US style usually shows squiggly/diagonal lines for resistors). In other words, figs. 2-3 depict rectangular blocks with wiper arrows in the middle which indicate components which are variable resistors.

2) The Office Action has not established a valid motivation to combine 
The Office Action further asserts that "[i]t would have been obvious to replace the older triode amplifier circuit of Sykes, with the modern voltage divider and operational/differential amplifier as taught by Ruckenbauer so that a highly sensitive piezoelectric transducer measurement system may be achieved." Applicant disagrees.
First, while the proffered motivation of "a highly sensitive piezoelectric transducer measurement system" might explain why Ruckenbauer would be used in general, the proffered motivation does not explain why one would be motivated to specifically replace the triodes 37 and 39 depicted in Fig. 8 of Sykes with the voltage divider circuit discussed in Ruckenbauer. Ruckenbauer does not, for example, suggest its voltage divider circuit can be used in lieu a triode.
The office is trading a triode amplifier (i.e., vacuum tube technology) for a differential amplifier (i.e., integrated circuit technology). This change appears to simply be a function of the improvements to technology experienced between Sykes (1967) and Ruckenbauer (1984).

Second, the proffered motivation does not explain why one would incorporate Ruckenbauer's voltage divider circuit in a manner that enables matching "a first subsequent voltage produced by the first piezoelectric material ... to a second subsequent voltage produced by the second piezoelectric material, as recited claim 1-an ability that, as noted above, Ruckenbauer's voltage divider circuit does not currently possess.
The office is familiar with biasing in sensor applications. This typically sets the sensor output range to half the supply voltage range. In other words biasing sensors is common in the bachelor’s level electrical engineering. Ruckenbauer seems to be commenting that this produces a sensitive measurement system because the sensor output is allowed to swing up or down as widely as possible.

Lastly, the proffered motivation does not explain why, when incorporating Ruckenbauer's voltage divider circuit, one would further modify it to include a variable resistor-another feature it does not possess. Taking all these deficiencies into consideration, Applicant respectfully submits that the proffered motivation would appear to smack of hindsight reasoning.
Again, the office indicates (gently) that applicant is incorrect on this point. Variable resistances/impedances are clearly shown in the figures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645     

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645